DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 10 and 12 are objected to because of the following informalities:  
Claim 10 uses the term “dB(A)” which should be “dBA” to match the other claims format, such as claims 11 and 12.
Claim 12 states “wherein the average level of the resultant noise is greater than the average level of the wind turbine noise by at least 2dBA or 3dBA” which should be “wherein the average level of the resultant noise is greater than the average level of the wind turbine noise by at least 2dBA” since greater than 2 will always be met before greater than 3dBA.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 10-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzie et al. (US 20120027591 A1).

Regarding claim 1, Kinzie discloses a method of masking wind turbine noise  from a wind turbine, the method comprising: 
generating masking noise (via at least speakers 232 of figure 9, shown as 214 of figure 8) to produce resultant noise (210 of figure 8, see paragraph [0052]) with a modulation depth (220) which is less than a modulation depth of the wind turbine noise (218, noise is 212) and an average level (average of 210) which is greater than an average level of the wind turbine noise (average of 212, 210 always greater than 212 so average is always greater), wherein the masking noise is either un-modulated masking noise with a substantially constant level, or amplitude-modulated masking noise (214) which is phase-shifted relative to the wind turbine noise (see figure 8, 212 and 214 out of phase) and has a modulation depth (214).
Kinzie also discloses various sound pressure levels and/or peak-to-peak amplitudes may be used (paragraph [0053], “by appropriately selecting the sound pressure level and/or the peak-to-peak amplitude 226 of the additive sound waves 214 to be generated).
Although Kinzie does not expressly disclose an example wherein the masking noise has a modulation depth which is less than the modulation depth of the wind turbine noise, it would have been obvious to the designer to try all of the limited options (3) of having the making noise modulation depth equal to, greater than, and less than the modulation depth of turbine noise for the benefit of finding the best resultant sound for the particular situation.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the masking noise has a modulation depth which is less than the modulation depth of the wind turbine noise.


Regarding claim 3, Kinzie discloses wherein the wind turbine noise is amplitude-modulated over a series of peaks and troughs (see 212, figure 8).
Kinzie also discloses various sound pressure levels and/or peak-to-peak amplitudes may be used (paragraph [0053], “by appropriately selecting the sound pressure level and/or the peak-to-peak amplitude 226 of the additive sound waves 214 to be generated).
Although Kinzie does not expressly disclose an example wherein an average level of the masking noise is greater than the troughs of the wind turbine noise, it would have been obvious to the designer to try various amplitudes (pressure levels as above) including all of the limited options (3) of having an average level of the masking noise equal to, greater than, and less than the troughs of the wind turbine noise for the benefit of finding the best resultant sound for the particular situation.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein an average level of the masking noise is greater than the troughs of the wind turbine noise.

Regarding claim 4, Kinzie discloses various sound pressure levels and/or peak-to-peak amplitudes may be used (paragraph [0053], “by appropriately selecting the sound pressure level and/or the peak-to-peak amplitude 226 of the additive sound waves 214 to be generated).
Although Kinzie does not expressly disclose an example wherein an average level of the masking noise is greater than or equal to the average level of the wind turbine noise, it would have been obvious to the designer to try various amplitudes (pressure levels as above) including all of the limited options (3) of having an average level of the masking noise equal to, greater than, and less than the average level of the wind turbine noise for the benefit of finding the best resultant sound for the particular situation.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein an average level of the masking noise is greater than or equal to the average level of the wind turbine noise.

Regarding claim 5, Kinzie discloses various sound pressure levels and/or peak-to-peak amplitudes may be used (paragraph [0053], “by appropriately selecting the sound pressure level and/or the peak-to-peak amplitude 226 of the additive sound waves 214 to be generated).
Although Kinzie does not expressly disclose an example wherein an average level of the masking noise is greater than the average level of the wind turbine noise, it would have been obvious to the designer to try various amplitudes (pressure levels as above) including all of the limited options (3) of having an average level of the masking noise equal to, greater than, and less than the average level of the wind turbine noise for the benefit of finding the best resultant sound for the particular situation.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein an average level of the masking noise is greater than the average level of the wind turbine noise.

Regarding claim 10, Kinzie discloses various sound pressure levels and/or peak-to-peak amplitudes may be used (paragraph [0053], “by appropriately selecting the sound pressure level and/or the peak-to-peak amplitude 226 of the additive sound waves 214 to be generated).  Kinzie also gives an example wherein the resultant noise has a modulation depth is about 3.5dB(A) (see figure 8, 220 is about 3.5 dBA).
Although Kinzie does not expressly disclose an example wherein the resultant noise has a modulation depth less than or equal to 3dB(A), it would have been obvious to the designer to try various amplitudes (pressure levels as above) and peak-to-peak amplitudes to reduce the modulation of the resultant noise as much as possible (as taught by Kinzie, see paragraphs [0035] and [0052]), for the benefit of finding the best resultant sound for the particular situation.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the resultant noise has a modulation depth less than or equal to 3dB(A).

Regarding claim 11, Kinzie discloses any preceding claim wherein the resultant noise has a modulation depth greater than 2dBA (see figure 8, 220 is about 3.5 dBA).

Regarding claim 12, Kinzie discloses various sound pressure levels and/or peak-to-peak amplitudes may be used (paragraph [0053], “by appropriately selecting the sound pressure level and/or the peak-to-peak amplitude 226 of the additive sound waves 214 to be generated).  Kinzie also gives an example wherein the average level of the resultant noise is greater than the average level of the wind turbine noise by at about 1.5dBA (see figure 8).
Although Kinzie does not expressly disclose an example wherein the average level of the resultant noise is greater than the average level of the wind turbine noise by at least 2dBA or 3dBA, it would have been obvious to the designer to try various amplitudes (pressure levels as above) and peak-to-peak amplitudes to reduce the modulation of the resultant noise as much as possible (as taught by Kinzie, see paragraphs [0035] and [0052]), for the benefit of finding the best resultant sound for the particular situation, thereby resulting in different resultant noise levels.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the average level of the resultant noise is greater than the average level of the wind turbine noise by at least 2dBA or 3dBA.

Regarding claim 13, Kinzie discloses wherein the masking noise is generated by a loudspeaker (232).

Regarding claim 14, Kinzie discloses wherein the resultant noise has a modulation depth at which is less than a modulation depth of the wind turbine noise and an average level at which is greater than an average level at of the wind turbine noise (as shown above in claim 1).
Kinzie also shows where the measurements of figure 8 are measured at a receptor (microphone, paragraph [0053]).

Regarding claim 15, Kinzie discloses wherein the resultant noise has a modulation depth at which is less than a modulation depth of the wind turbine noise and an average level at which is greater than an average level at of the wind turbine noise (as shown above in claim 1), 
wherein the masking noise is either un-modulated masking noise with a substantially constant level, or amplitude-modulated masking noise which is phase-shifted relative to the wind turbine noise and has a modulation depth which is less than the modulation depth of the wind turbine noise (see reasoning of claim 1).
Kinzie also shows where the measurements of figure 8 are measured at a receptor (microphone, paragraph [0053]).


Regarding claim 18, Kinzie discloses a wind turbine system comprising: 
a wind turbine (figure 9, item 12) configured to generate wind turbine noise  (212 of figure 8, see paragraph [0052]); and 
a noise generator (speakers 232 of figure 9) configured to generate masking noise  (shown as 214 of figure 8) to produce resultant noise (210 of figure 8, see paragraph [0052]) with a modulation depth (220) which is lower than a modulation depth of the wind turbine noise (218) and an average level (average of 210) which is greater than an average level of the wind turbine noise (average of 212, 210 always greater than 212 so average is always greater), wherein the noise generator is configured to generate the masking noise as either un-modulated masking noise with a substantially constant level, or amplitude- modulated masking noise which is phase-shifted relative to the wind turbine noise (see figure 8, 212 and 214 out of phase) and has a modulation depth (214).
Kinzie also discloses various sound pressure levels and/or peak-to-peak amplitudes may be used (paragraph [0053], “by appropriately selecting the sound pressure level and/or the peak-to-peak amplitude 226 of the additive sound waves 214 to be generated).
Although Kinzie does not expressly disclose an example wherein the masking noise has a modulation depth which is less than the modulation depth of the wind turbine noise, it would have been obvious to the designer to try all of the limited options (3) of having the making noise modulation depth equal to, greater than, and less than the modulation depth of turbine noise for the benefit of finding the best resultant sound for the particular situation.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the masking noise has a modulation depth which is less than the modulation depth of the wind turbine noise.


Claim(s) 2, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kinzie et al. (US 20120027591 A1) iv view of Gupta et al. (US 20190271295 A1).

Regarding claim 2, Kinzie discloses wherein the wind turbine noise is amplitude-modulated over a series of two or more modulation cycles (212, see figure 8).
Kinzie does not expressly disclose an un-modulated masking noise.
Gupta discloses using a masking noise (output speaker of paragraph [0080]) wherein the masking noise is un-modulated masking noise with a substantially constant level (not tonal, paragraph [0079], “increases masking noise whilst avoiding any parameter values that are sources of tonal noise”).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the un-modulated masking noise of Gupta in the system of Kinzie for the benefit of reducing overall tonal noise in a predictable manner.  Therefore, it would have been obvious to combine Gupta with Kinzie to obtain the invention as specified in claim 2.

Regarding claim 16, Kinzie does not expressly disclose an un-modulated masking noise.
Gupta discloses using a masking noise (output speaker of paragraph [0080]) wherein the masking noise is un-modulated masking noise with a substantially constant level (not tonal, paragraph [0079], “increases masking noise whilst avoiding any parameter values that are sources of tonal noise”).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the un-modulated masking noise of Gupta in the system of Kinzie for the benefit of reducing overall tonal noise in a predictable manner.  Therefore, it would have been obvious to combine Gupta with Kinzie to obtain the invention as specified in claim 16.

Regarding claim 17, Kinzie does not expressly disclose an un-modulated masking noise.
Gupta discloses using a masking noise (output speaker of paragraph [0080]) wherein the masking noise is generated by a sound-generating device (output speaker of paragraph [0080]), and the masking noise is un-modulated masking noise with a substantially constant level at the sound generating device (not tonal, paragraph [0079], “increases masking noise whilst avoiding any parameter values that are sources of tonal noise”).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the un-modulated masking noise of Gupta in the system of Kinzie for the benefit of reducing overall tonal noise in a predictable manner.  Therefore, it would have been obvious to combine Gupta with Kinzie to obtain the invention as specified in claim 17.


Allowable Subject Matter
Claims 6-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654      


/PAUL KIM/           Primary Examiner, Art Unit 2654